      Case 3:19-md-02885-MCR-GRJ Document 452 Filed 06/20/19 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                        Case No. 3:19md2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION
                                              Judge M. Casey Rodgers
 This Document Relates to All Cases           Magistrate Judge Gary R. Jones


                     CASE MANAGEMENT ORDER NO. 2

        The second case management conference in this matter was held on June 17,

2019.    This Order serves as a non-exhaustive recitation of the key points of

discussion during the conference.

I.      Pleadings

        The parties are continuing to meet and confer on issues related to multi-

plaintiff actions, service of process, and Defendants’ affirmative defenses. They will

be prepared to formally address these issues with the Court at the next case

management conference.

II.     Discovery

        The previously imposed stay of discovery is hereby LIFTED.

        A.    Phase 1 Discovery Schedule

        The Court adopts the parties’ proposed Phase 1 discovery and case

management plan, as modified below.
     Case 3:19-md-02885-MCR-GRJ Document 452 Filed 06/20/19 Page 2 of 5
                                                                                     Page 2 of 5


                 Phase 1 Discovery & Dispositive Motion Schedule
                    Event                                          Deadline
 Commencement of generic discovery
 directed to Defendants and non-parties;
 Plaintiffs to serve initial documents
                                                                June 19, 2019
 requests on Defendants;
 Draft Touhy requests provided to the
 government
 Call with government representatives to
 obtain feedback on the draft Touhy                        Week of June 24, 2019
 requests
 Deadline for Defendants to substantially
                                                                June 27, 2019 1
 complete early document exchange
 Parties to serve initial Touhy requests on
 government;
                                                                June 28, 2019
 Deadline for Defendants to provide
 Rule 26(a)(1) initial disclosures
 Deadline for Defendants to substantially
                                                             September 30, 2019
 complete document production
 Deadline for Plaintiffs’ Rule 30(b)(6)
                                                              October 15, 2019 2
 depositions
 Status report concerning Party and non-
 party discovery;
 Proposals from the Parties in connection
                                                              October 31, 2019
 with dispositive motion practice;
 Proposals from the parties for case-
 specific discovery/bellwether process


       1
         Per the parties’ agreement, this deadline is 10 days after entry of the proposed ESI
Protocol on June 17, 2019. See Joint Rule 26(f) Report, ECF No. 434 at 4.
       2
          To the extent the necessary documents have been produced, Plaintiffs should endeavor to
complete Rule 30(b)(6) depositions by October 15, 2019. If this deadline becomes unfeasible,
Plaintiffs should so advise the Court at the earliest possible time.


Case No. 3:19md2885/MCR/GRJ
       Case 3:19-md-02885-MCR-GRJ Document 452 Filed 06/20/19 Page 3 of 5
                                                                                      Page 3 of 5


 Summary       judgment     or     other           Based on the progress of government
 adjudication of Defendants’ affirmative            Touhy productions, the parties will
 defenses (depending on status of party             propose a deadline to the Court by
 and non-party discovery)                                   October 31, 2019

        B.     Depositions & Deposition Protocol

        The parties are continuing to meet and confer concerning a deposition

protocol for the litigation. The parties were directed to jointly submit a proposed

deposition protocol to the Court by July 15, 2019. The joint filing should highlight

any remaining areas of disagreement. To the extent there is a separate proposed

protocol developed for the Rule 30(b)(6) depositions, that protocol also must be

submitted by July 15, 2019.

III.    Class Issues

        On May 3, 2019, Plaintiff Sean Lynch filed a motion to establish a separate

class action track and a procedure for selecting interim class counsel. See ECF No.

213. Thereafter, the Court tolled the deadline for Defendants’ response and directed

the parties to discuss the class action issue at their Rule 26(f) conference. See ECF

No. 285.     During the case management conference, Plaintiffs’ leadership and

Defendants advised the Court that they jointly oppose Mr. Lynch’s motion.3 The




        3
         Plaintiffs reserved the right to pursue class certification in the future, if deemed
appropriate. The 90-day deadline for filing a motion to certify a class was previously tolled, see
CMO 1, ECF No. 86 at 5, and it will remain tolled until further order of the Court.


Case No. 3:19md2885/MCR/GRJ
      Case 3:19-md-02885-MCR-GRJ Document 452 Filed 06/20/19 Page 4 of 5
                                                                           Page 4 of 5


parties were directed to file a formal opposition brief to the pending motion by July

1, 2019.

IV.    Upcoming Case Management Conferences

       Case management conferences through the end of this year will be held as

follows:

       Thursday, July 25, 2019 at 1:30 p.m.

       Monday, August 26, 2019 at 9:30 a.m.

       Friday, September 27, 2019 at 9:30 a.m.

       Friday, October 25, 2019 at 9:30 a.m.

       Friday, November 22, 2019 at 9:30 a.m.

       Monday, December 16, 2019 at 9:30 a.m.

       Before every case management conference, the Court will hold a

preconference meeting with leadership counsel for both sides. On July 25, 2019, the

preconference meeting will begin at 12:30 p.m. On all other dates, that meeting will

begin at 8:30 a.m. Each side is permitted up to four attorneys at the preconference

meeting. To the extent the parties wish to include additional counsel in a particular

preconference meeting, leadership counsel must seek leave of Court in advance.

Additionally, seven days before every case management conference, the parties must

submit a joint proposed agenda for the Court’s review.




Case No. 3:19md2885/MCR/GRJ
     Case 3:19-md-02885-MCR-GRJ Document 452 Filed 06/20/19 Page 5 of 5
                                                                                   Page 5 of 5


V.     Biweekly Calls with Leadership

       The Court will hold biweekly conference calls with leadership counsel for

both sides. 4 The parties do not need to submit an agenda for these calls, except

where the Court will be asked to resolve a relatively complex issue or one in which

context and background information would be helpful.

       DONE and ORDERED, on this 20th day of June, 2019.

                                    M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE




       4
        Leadership counsel will be contacted informally by the Court to set a schedule for the
biweekly calls.


Case No. 3:19md2885/MCR/GRJ
